Opinion issued May 7, 2009








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-01033-CV
____________

BRYAN EVANS, JON VINCENT DEESE, SHELLY ANDREWS AND
RACHEL BANKSTON F/K/A, Appellants

V.

CORRPRO COMPANIES, INC., Appellee




On Appeal from the 280th District Court
Harris County, Texas
Trial Court Cause No. 2008-17200




MEMORANDUM  OPINION
          Appellants have filed an unopposed motion to dismiss his appeal.  No opinion
has issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Bland, and Sharp.